DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “Described herein are” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radtke et al. 8,985,037.

Independent Claim 7: Radtke discloses a row unit (10) comprising:  
30a seed disk (50) having at least one singulator (1202, 1204) or orienter (1202, 1204) *[to provide a uniform seed orientation of seed for a first seed axis (generally vertical, as seen in Fig. 12C)]; and 
a seed belt (240) *[to receive seed from the seed disk, the seed belt to maintain the uniform seed orientation of the seed upon receiving the seed from the seed disk and to provide a uniform seed orientation for a second seed axis (eventually horizontal, see the bottom most seed in Fig. 12C) to correctly position embryos WO 2018/013859PCT/US2017/04200820of the seeds within receptacles (between 242) of the seed belt for a desired seed orientation within a furrow during planting], as per claim 7.  



Dependent Claims 8-9, 12-13: Radtke further discloses wherein the seed belt (240) includes a plurality of receptacles (between 242) *[to 5hold seed and adjust an orientation of the seed individually], as per claim 8;  
wherein each of the plurality of receptacles (between 242) of the seed belt (240) individually *[provides each seed with a desired orientation (as seen in the figures each receptacle holds only one seed) to the furrow during planting], as per claim 9;
20a vision row unit (510) in proximity to the seed belt (240), the vision row unit *[to determine seed orientation data (as determined by an operator) for seed on the seed belt], as per claim 12;
wherein the seed belt (240) has a rotational speed that is similar 25to a ground speed of the row unit and *[the seed belt utilizes the receptacles (between 242) or an actuator integrated with the receptacles to push seeds into the furrow (col. 4, lns. 51-55)], as per claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5-6, 14-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riewerts et al. 7,478,603 in view of Radtke et al. 

Independent Claim 1: Riewerts discloses a system for seed orientation comprising:  
5a vision system (124) in proximity to a seed disk (40), *[the vision system to determine seed orientation data for seed on the seed disk (as determined by an operator)], as per claim 1. 
However, Riewerts fails to disclose a seed belt to receive seed from the seed disk, the seed belt to adjust an orientation of the seed from the seed disk to a desired seed orientation within a furrow during planting, as per claim 1.  
Radtke discloses a similar system comprising a seed belt (140) to receive seed from the seed disk (50), the seed belt *[to adjust an orientation of the seed from the seed disk (inherently during transfer the seed is moved to better position to plant) to a desired seed orientation within a furrow during planting}, as per claim 1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the seed belt of Radtke for the seed tube of Riewerts since both references disclose means for directing seed from a metering disk to a furrow and such a predictable result would be achieved, with the additional benefit of timing and placement accuracy with Radtke’s belt.
*The bracketed text is intended use language. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, since the combination of Riewerts in view of Radtke is capable of providing a visual of a seed on a seed disk and to convey via a belt the seed from the disk to the furrow as claimed, the claims are obvious. Furthermore, a claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article 
	

Dependent Claims 2-3, 5-6: Radtke, of the combination above, further discloses wherein the seed belt (140) includes a plurality of receptacles (between 142) *[to hold seed and adjust an orientation of the seed individually (as seen in the drawings, each receptacle carries a single seed)], as per claim 2;
wherein each of the plurality of receptacles (between 142) of the seed belt (140) 15individually *[provides each seed with a desired orientation (by holding it until discharge into the furrow) to the furrow during planting], as per claim 3;
a vision system (510) in proximity to the seed belt (140), the vision system *[to determine seed orientation data for seed on the seed belt], as per claim 5;
wherein the seed have a random orientation on the seed disk (50) and the plurality of receptacles (between 142) of the seed belt (140) *[orient the seed in first and second seed axes (say in a horizontal position) in a uniform manner for the desired seed orientation], as per claim 6.

Independent Claim 14: Riewerts discloses an implement (10) for planting operations comprising: 
a frame (12); and  
30a plurality of row units (14-18, 20) coupled to the frame, each row unit includes a vision system (124) in proximity to a seed disk (40) with the vision system *[to determine seed orientation data for seed on the seed disk], as per claim 14.

Radtke discloses a similar implement comprising a seed belt (140) to receive seed from the seed disk (50), the seed belt *[to adjust an orientation of the seed from the seed disk to a desired seed orientation (inherently during transfer the seed is moved to better position to plant) within a furrow during planting], as per claim 14.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the seed belt of Radtke for the seed tube of Riewerts since both references disclose means for directing seed from a metering disk to a furrow and such a predictable result would be achieved, with the additional benefit of timing and placement accuracy with Radtke’s belt.
  
Dependent Claims 15-16, 18-19: Radtke, of the combination above, further discloses wherein the seed belt (140) includes a plurality of receptacles (between 142) *[to hold seed and adjust an orientation of the seed individually (seen in the figures each receptacle holds one seed)], as per claim 15;
wherein each of the plurality of receptacles (between 142) of the seed 5belt (140) individually *[provides each seed with a desired orientation (the belt moves the seed to a better position to plant) to the furrow during planting], as per claim 16;
a vision implement (510) in proximity to the seed belt (140), the vision implement *[to determine seed orientation data (as by an operator) for seed on the seed belt], as per claim 18;
.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riewerts et al. in view of Radtke et al. as applied to claim 1 above, and further in view of Thiemke 6,651,570.

Dependent Claims 4, 17: The device is disclosed as applied above. However, the combination fails to disclose an actuator in proximity to the seed belt, the actuator to force seed near a bottom of the seed belt into the furrow during planting, as per claims 4, 17.
	Thiemke discloses a similar system comprising an actuator (42) in proximity to the seed ejection (48), the actuator *[to force seed near a bottom of the seed transfer device (40) into the furrow during planting], as per claims 4, 17.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator of Thiemke at the seed ejection of the system of Riewerts and Radtke in order to discharge seeds into a furrow at a desired speed and trajectory.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radtke et al. as applied to claim 7 above, and further in view of Riewerts et al. and Thiemke.

Dependent Claim 10: The device is disclosed as applied above. However, Radtke fails to disclose 10a vision system in proximity to the seed disk, the vision system to determine seed orientation data for seed on the seed disk; 
an actuator in proximity to the seed belt, the actuator to force seed near a bottom of the seed belt into the furrow during planting, as per claim 10.
Riewerts discloses a similar implement comprising a vision system (124) in proximity to the seed disk (40), the vision system *[to determine seed orientation data for seed on the seed disk], as per claim 10.
Thiemke discloses a similar implement comprising an actuator (42) in proximity to the seed ejection, the actuator *[to force seed near a bottom of the seed transfer device (40) into the furrow during planting], as per claim 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vision system of Riewerts on the disk of the implement of Radtke in order to provide the operator with a means to monitor seed conditions on the disk. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator of Thiemke at the seed ejection of Radtke in order to discharge seeds into a furrow at a desired speed and trajectory.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 31, 2021